Case 1:18-cv-01060-GBD-KHP Document 149 Filed 04/12/21 Page 1 of 2

Kirsten McCaw Grossman, Esq.
NUKK-FREEMAN & CERRA, P.C.
Chatham Executive Center

26 Main Street, Suite 202 fates vy ee
Chatham, New Jersey 07928 Pon” * |
Tel.: (973) 665-9100 oa i.

Fax: (973) 665-9101
Attorneys for Defendant

   

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK coe i
HEIDI WILLFORD a/k/a CELESTE WILLFORD
Plaintiff, Civil Action No: 1:18-CV-01060-
GBD-KHP
- against -
UNITED AIRLINES, INC.,
Defendant.

 

 

 

[PROPOSED] ORDER TO SEAL CONFIDENTIAL DOCUMENTS ATTACHED AS
EXHIBITS AG, AI, AJ, AND AK TO DEFENDANT’S REPLY IN FURTHER SUPPORT
OF ITS MOTION FOR SUMMARY JUDGMENT

This motion having been brought before this Court by way of the Defendant United
Airlines, Inc. (“United” or ‘“Defendant’’), through its counsel Nukk-Freeman & Cerra, P.C., for
an order granting Defendant’s Motion to Seal Exhibits AG, AI, AJ, and AK to Defendant’s
Reply Brief in Further Support of its Motion for Summary Judgment (“Motion to Seal”); and the

Court having reviewed all of the papers submitted in support of this motion; and for good cause

shown;

ITS onthis “2 dayor APE LLC 3/
(ELE Ne. 147)
ORDERED that Defendant’s Motion to Seal is GRANTED; and it is further

 
 

Case 1:18-cv-01060-GBD-KHP Document 149 Filed 04/12/21 Page 2 of 2

ORDERED that the Clerk is directed to permanently seal Exhibits AG, AI, AJ, and AK

to Defendant’s Reply in Further Support of its Motion for Summary Judgment (D.E. 146)

Ginn EC Durr
LE Dare
APR ] 9 2024) tient aan DANIELS

 
